 638DECISIONSOF NATIONALLABOR RELATIONS BOARDBUITONI FOODSCORP.andLOCAL153,OFFICEEMPLOYEES INTERNA-TIONAL UNION, AFL, PETITIONER.CaseNo.9i-RC-7O27.February-16,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry E. Knowlton, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of the Employer's sales-men working in the New York metropolitanarea, including New YorkCity, Long Island, Westchester County, and Northern New Jerseydown to Perth Amboy. ' The Employer, which employs approxi-mately 50 salesmen, 15 of whom work in Philadelphia, Connecticut,'New England, Florida, and California, moved to dismiss the petitionon the ground that only a nationwide unit of its salesmen is appro-priate.The Employer bases this contention on a prior case, in whichthe Board found such a broad unit appropriate 2The Employer has its only office and factory at South Hackensack,New Jersey. Its administration, supervision,salespolicy, and per-sonnel policy are handled from this one location.Although it dividesthe country into zones for shipping purposes and has divisional group-ings to expedite order handling, there are no branchoffices, and execu-tive controlof salesmenis not broken downinto areasor divisions.All the Employer's salesmenhave similar working conditions,receivevacations under a uniform plaii and are compensated in the same man-ner.Since the prior proceeding,' the only changes in the Employer'soperations have been that a territory in California has been opened,and the total complement of salesmen has been increased from approx-imately 26 to 50.From the foregoing, it is clear that the Employer's operations arecentralized to an extremely high degree, and they tend to supportthe position of the Employer that a nationwide unit may be appro-IA Westchestersalesman also goes over into part of Connecticut.However, two sales-men are assigned to work wholly within the State of Connecticut.2Bu,to,vs Macaroni. Corp98 NLRB 359.3Footnote2, supra111 NLRB No. 108. BUITONI FOODS CORP.639priate.However, these facts are not alone determinative of the scopeof the unit.'The record also shows that the Employer distinguishesbetween its so-called "metropolitanarea salesmen" and "out of townarea salesmen" by dividing them into separate groups for purposesof competing for performance awards, attendingsalesmeetings, as-signing salesnumbers, and disseminating information dealing withsalesproblems in their particularareas.In December 1946, the Em-ployer consentedto anelection in a unit substantially similar to theone nowsought.'There is no history of collective bargaining withrespect to the salesmen here involved .6Furthermore the salesmen inthe requested unit work in a distinct metropolitan geographical area.These factors together with the similarity in community of interestsobtaining from the social and economic integration of a large metro-politan area in which the salesmen work indicate the appropriatenessof the unit sought by the Petitioner.'Accordingly, the Employer'smotion to dismiss is hereby denied.The partiesare inagreement as to the composition of the unit,except for the assistant sales manager and the districtsales managers.The Petitioner contends that they are supervisors and should be ex-cluded, the Employer denies that they are supervisors and would there-fore include them.The assistant sales manager is principally engaged in selling to ac-counts assigned to him by the Employer.He has a salesman who helpshim, and to whom he assigns and designates accounts to be contacted.The salesman works under his direction, and he receives an overridingcommissionon the salesman's annual production.We find that theassistant sales managerresponsibly directs this salesman and is there-fore a supervisor.We exclude him from the unit.The Employer employs four district sales managers in the areaincluded within the scope of the unit herein found appropriate.Thedistrictsalesmanagers sell and open up new accounts, building upsalesin theirarea.They make factual reports on salesmen in theirdistrictswhen requested to do so.However, they do not hire, dis-charge,or effectively recommend either, nor do they possess otherindicia of supervisory authority.We find these districtsalesman-agersto be employees and include them in the unit.Accordingly, we find that the salesmen and districtsalesmanagersemployed by the Employer in New York City, Long Island, West-' Anheuser-Busch, Inc.,110 NLRB 194;Crown Drug Company,108 NLRB 1126.e Case No. 2-R-7400e Although Case No. 2-R-7400 resulted in the certification of another petitioning labororganization,no collective-bargaining contract resulted. InBuitoniMacaroni Corp ,supra,a majority of valid ballots was not cast in favor of the petitioning labor organi-zation.7 Anheuser-Busc's,Inc., supra;Crown Drug Company, supra;L.Wiemann Company,106 NLRB 1167.To the extent that it is inconsistent with this decision,Buitoni MacaroniCorp.,98 NLRB 359, is hereby overruled 60DECISIONSOF NATIONALLABOR RELATIONS BOARDchester County, and Northern New Jersey down to Perth Amboy,excluding the assistantsalesmanager,office and clericalemployees,professionalemployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining*MEMBER RODGERS,dissenting :The question of whether the Employer's New York metropolitanarea salesmenconstitute an appropriate unit was presented to theBoard approximately 3 years ago. The Board then decided that theydid not, holding that the appropriate unit was one consisting of all theEmployer's outsidesalesmen.'Since the prior proceeding, the only changes in the Employer'soperations have been that a territory in California has been opened,and the total complement of salesmen has been increased from ap-proximately 26 to 50. I perceive nothing in these changes warrantinga reversal of the Board's previous holding; if anything, they supplyadditionalreasonsfor adhering to it.All the factors that induced theearlier decision are still present, particularly "the direct supervisionand control of all the salesmen by the sales manager, [and] the simi-larity of working conditions and rates of pay of allsalesmen." 2The earlier Board decision cannot be said to have beenerroneous;indeed, my colleagues apparently recognize its soundness by pointingto the fact that the centralized nature of the Employer's operations"tend to support the position of the Employer that a nation-wide unitmay be appropriate." In the absence, therefore, of any showing thatthe circumstances involved have changed, I perceive no reason for re-versing a decision concerned with the appropriateness of a particularunit that is patently not a "wrong" one.In my opinion, having previously litigated this question, the partiesare entitled to rely on the prior determination unless it can be shownthat the circumstances have materially changed, or that the prior deci-sion waserroneous.IBuitoni.Macaroni Corp.,98 NLRB 359 (decided February 21, 1952).s Id.at 360.S. G. TILDEN, INCORPORATED, ET ALSandDISTRICT 15, INTERNATIONALASSOCIATION OF MACHINISTS, AFL, AND LOCAL 917, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, JOINTPETITIONERS.CaseNo.2-RC-7046.February 16,1955Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John J. Carmody, hearing111 NLRB No. 109.